Exhibit 10.37.5
bmrrogersheadera01.jpg [bmrrogersheadera01.jpg]


VIA FEDERAL EXPRESS


November 15, 2017


Momenta Pharmaceuticals, Inc.
675 West Kendall Street
Cambridge, MA 02142
Attention:    Alejandra Carvajal
Vice President and Deputy General Counsel


Re:
Lease dated as of February 5, 2013 by and between BMR-Rogers Street LLC
(“Landlord”) and Momenta Pharmaceuticals, Inc. (“Tenant”), as amended by First
Amendment to Lease dated as of March 21, 2013, as further amended by Second
Amendment to Lease dated as of May 24, 2013, as further amended by Third
Amendment to Lease dated as of December 30, 2015, and as further amended by
Fourth Amendment to Lease dated as of July 24, 2017 (the “Fourth Amendment”;
collectively, the “Lease”)



Dear Ms. Carvajal:


This letter memorializes certain agreements between Landlord and Tenant with
respect to the application of the Binney TI Allowance. Pursuant to the Fourth
Amendment, Tenant has leased approximately 52,252 square feet on the fourth
(4th) floor of 301 Binney Street, in Cambridge, Massachusetts (the “Binney
Premises”). Pursuant to a Sublease dated September 14, 2016, by and between
Biogen MA Inc. (“Biogen”), as sublessor, and Tenant, as sublessee (the
“Sublease”), Tenant is subleasing the entire fifth (5th) floor of 301 Binney
Street (the “Fifth Floor Premises”).


Pursuant to Section 5.3 of the Fourth Amendment, Landlord shall provide to
Tenant the Binney TI Allowance in the amount of $4,702,680, which shall be used
for certain costs associated with building out the Binney Premises as set forth
therein. Tenant is also concurrently making certain tenant improvements to the
Fifth Floor Premises (the “Sublease Tenant Improvements”), in accordance with
the terms of the Sublease. Tenant is not receiving any tenant allowance funds
from Biogen related to the Fifth Floor Premises.


Tenant has represented to Landlord that the budget for the Binney Tenant
Improvements will be less than the amount of the Binney TI Allowance, and Tenant
has requested that Landlord allow Tenant to allocate the unused portion of the
Binney TI Allowance to Tenant’s build-out costs for the Fifth Floor Premises
instead. As an accommodation, Landlord hereby agrees that, notwithstanding the
provisions of the Lease, Tenant may allocate a portion of the Binney TI
Allowance to the Fifth Floor Premises, subject to the following conditions:




 
 
emilykyusignature.jpg [emilykyusignature.jpg]
4826-9290-2741.2
 

--------------------------------------------------------------------------------





1.
The Binney TI Allowance may be applied to the costs incurred for tenant
improvements to the Fifth Floor Premises, provided that the same shall be
limited to the same categories of cost and subject to the same restrictions as
set forth in Section 5.2 of the Fourth Amendment.



2.
The Binney TI Allowance shall be disbursed in the manner set forth in the Binney
Work Letter, except that Tenant shall submit separate Fund Requests for costs
related to the Binney Premises and the Fifth Floor Premises, so that such costs
are separately accounted for.



3.
The current budget for the Binney Premises is attached hereto and incorporated
herein as Schedule 1, and the current budget for the Fifth Floor Premises is
attached hereto and incorporated herein as Schedule 2. Such budgets are hereby
approved by Landlord, and shall constitute the “Binney Approved Budget” pursuant
to the Binney Work Letter.



4.
The provisions of the Binney Work Letter shall apply to the Binney Tenant
Improvements and the Sublease Improvements mutatis mutandis.



5.
In the event the Sublease is terminated prior to the completion of the Sublease
Improvements or the Binney TI Deadline, Tenant shall not be entitled to any
subsequent disbursements from the Binney TI Allowance for the Sublease Tenant
Improvements.



Except as modified by this letter, the Lease and all the covenants, agreements,
terms, provisions and conditions thereof shall remain in full force and effect
and are hereby ratified and affirmed. In the event of any conflict between the
terms contained in this letter and the Lease, the terms herein contained shall
supersede and control the obligations and liabilities of the parties.


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Lease. This letter shall be governed by the laws of the
Commonwealth of Massachusetts without giving effect to its choice of law
principles. Tenant may not assign its rights or obligations under this letter to
any other person or entity without Landlord’s prior written consent in its sole
discretion, and any purported assignment without Landlord’s prior written
consent shall be null and void. The agreements contained in this letter shall
inure to the benefit of and shall apply to and be binding upon Landlord and
Tenant and their respective successors and permitted assigns. This letter may be
executed in counterparts, each of which shall be an original, and all of which,
taken together, shall constitute one and the same document. A facsimile or
portable document format (PDF) signature on this letter shall be equivalent to,
and have the same force and effect as, an original signature.


Very truly yours,


/s/ KEVIN SIMONSEN
Kevin Simonsen
Senior Vice President, Senior Counsel & Secretary


4826-9290-2741.2
2


 

--------------------------------------------------------------------------------









By signing below, Tenant agrees to all of the foregoing and represents and
warrants that Tenant has the full power and authority to countersign this letter
and bind Tenant to the foregoing.




Momenta Pharmaceuticals, Inc.,
A Delaware corporation




By: /s/ SCOTT M. STORER
Name: Scott M. Storer
Title: Chief Financial Officer






4826-9290-2741.2
3


 

--------------------------------------------------------------------------------






Schedule 1
Budget for Binney Premises (4th Floor)


[see attached]




4826-9290-2741.2
4


 




--------------------------------------------------------------------------------






 
 
 
cardinalgroupheader.jpg [cardinalgroupheader.jpg]
Momenta
 
 
301 Binney - Renovations to Floor 4
10/24/17
 
 
 
 
 
 Level 4
 
 
 
 
Cost Code
Ph
Description
 Cost
Architectural
 
 
0170
01
Final Cleaning
$
31,590


0240
01
Demolition
$
73,180


0550
01
Misc Metal - Monumental Stairs and Structure
$
147,600


0620
01
Millwork & Finish Carpentry
$
130,250


0880
01
Interior Glazing
$
57,150


0920
01
Interior Architectural Asseblies
$
193,160


0950
01
Acoustical Ceilings
$
42,323


0960
01
Carpet/Tile/Sheet Flooring
$
260,670


0990
01
Painting / Interior Caulking
$
75,377


1000
01
Misc. Specialties/ Window Treatments
$
21,500


1010
01
Interior Signage & Graphics
$
17,006


1200
01
Furniture
$
300,000


 
 
SUBTOTAL - ARCHITECTURAL
$
1,349,805


MEP
 
 


2100
01
Fire Protection
$
13,130


2200
01
A/G Plumbing
$
18,700


2300
01
HVAC Piping
$
15,700


2305
01
Testing and Balancing
$
15,645


2330
01
Sheet Metal
$
27,275


2500
01
Building Management System
$
17,275


2600
01
Electrical/ FA
$
283,675


2700
01
Tel-Data
$
93,438


2740
01
Audio Visual - Part of Early Purchase
$
250,000


2800
01
Security
$
31,590


 
 
SUBTOTAL - MEP
$
766,428


Equipment
 
 


 
 
SUBTOTAL - EQUIPMENT
—


 
 
 
 


 
 
SUBTOTAL - CIVIL, ARCH, MEP, EQUIP
$
2,116,233


Soft Costs
 
 


0100
01
GC's and GR's
$
68,007


0104
01
Staffing
$
309,393


0104
01
Preconstruction (Estimate & Design Reviews)
$
13,500


1918
01
Insurance
$
58,292


1919
01
Bonding (Excluded)
—


1920
01
Permitting
$
36,906


6000
01
OT
$
38,861


7000
01
Contingency
$
233,168


9997
01
Fee
$
153,672


 
 
SUBTOTAL - SOFT COSTS
$
911,799


 
 
 
 


 
 
TOTAL
$
3,028,032


Other Costs (by Owner)
 


 
 
A/E
$
302,803


 
 
Owner Consultants
$
50,000


 
 
Commissioning
$
34,975


 
 
Builders Risk Insurance
$
5,000


 
 
Total
$
392,778


 
 
 
 
 
 
Grand Total
$
3,420,810







--------------------------------------------------------------------------------






 
cardinalgroupheader.jpg [cardinalgroupheader.jpg]
      
Project - Momenta 301 Binney Street Renovation to Level 4 and 5
 
 
Date - October 24, 2017
 
4th Floor
 
Description
GL Code
 Total
 
 
 
$
—


 
Demo
0240.001
$
63,180


 
FP Mods at New Office Area
2100.001
$
6,000


 
FP Mods at New Communicating Stairs
2100.001
$
4,160


 
FD Mods at New Offices and Huddle Rooms etc..
2100.001
$
2,970


 
New Electrical and Lighting at Office Area etc.
2600.001
$
102,000


 
New Electrical and Lighting
2600.001
$
33,900


 
New Electrical for Cubes
2600.001
$
102,850


 
Tele/Data/Audio Visual Drops
2700.001
$
75,938


 
Fitout new IDF Rooms (assume 1 per floor)
2700.001
$
17,500


 
Plumbing -
2200.001
$
18,700


 
Furniture Pricing - Balance from COP
1200.001
$
300,000


 
Replace Damage Ceiling Tiles (for new data/elec, drops to cubes etc.)
0950.001
$
21,323


 
Misc. Carpet and New Flooring / Replacement
0960.001
$
162,720


 
New Flooring at North side vs Temporary Protection at Existing Carpeting
0960.001
$
78,750


 
New Flooring - East Corridor
0960.001
$
4,200


 
New VCT Upgrades at Café
0960.001
$
8,000


 
New Tile Back Splashes
0960.001
$
7,000


 
Demo - SOD for Communicating Stairs
0240.001
$
10,000


 
New Communicating Stairs with Standard Painted Hand Rails
0550.001
$
84,000


 
New Structure @ Communicating Stairs
0550.001
$
45,000


 
Patch Spray Fire Proofing
0920.001
$
1,500


 
Momenta Graphics Allowance at Stairs
0990.001
$
10,260


 
New Millwork at Bottom of Stairs
0620.001
$
36,250


 
New Millwork at Stair Landing/Treads
0550.001
$
18,600


 
New Millwork/Casework at Kitchen and Copy Rooms
0620.001
$
68,000


 
New Millwork - Mailrooms
0620.001
$
26,000


 
New Drywall at Communicating Stairs (wall)
0920.001
$
6,840


 
New Drywall at New Offices and Copy Area etc.
0920.001
$
42,000


 
Doors and Frames - New
0920.001
$
63,800


 
Aluminum Doors and Fronts at New Construction Only
0880.001
$
57,150


 
Dedicated Clean Up Laborer
0920.001
$
57,000


 
Final Cleaning
0170.001
$
31,590


 
Misc. Specialties at New Offices
1000.001
$
13,500


 
Misc. Specialties - First Floor
1000.001
$
8,000


 
New Interior Signage at 4th Floor
1010.001
$
17,006


 
Fabric Wall Panels
0920.001
$
13,500


 
Graphic Wall Paper
0990.001
$
24,000


 
New Painting at New Walls
0990.001
$
11,875


 
Paint - Refresh all Remaining Walls
0990.001
$
23,335


 
New Ceiling and Rework at New Walls etc.
0950.001
$
21,000


 
New Drywall - Demising Wall
0920.001
$
8,520


 
New Painting - One side of Demising Wall
0990.001
$
5,906


 
New RH Piping at New Office/Conf. Rooms
2300.001
$
15,700


 
Ductwork - Modify at New Individual Offices
2330.001
$
27,275


 
BAS Mods - At New Office
2500.001
$
17,275


 
Testing and Balancing at New Offices / Rooms
2305.001
$
15,645


 
Electrical - FA/LSS
2600.001
$
7,425


 
Sound Masking System
2600.001
$
37,500


 
Security
2800.001
$
31,590


 
Network Implementation and Backbone
2740.001
$
250,000


 
 
 
$
—


 
 
 
 
 
 
 
$
2,116,233









--------------------------------------------------------------------------------






Schedule 2
Budget for Fifth Floor Premises


[see attached]


4826-9290-2741.2
5


 








--------------------------------------------------------------------------------






 
 
 
cardinalgroupheader.jpg [cardinalgroupheader.jpg]
Momenta
 
 
301 Binney - Renovations to Floor 5
10/24/17
 
 
 
 
 
 Level 5
 
 
 
 
Cost Code
Ph
Description
 Cost
Architectural
 
 
0170
01
Final Cleaning
$
13,000


0240
01
Demolition
$
75,580


0620
01
Millwork & Finish Carpentry
$
44,500


0880
01
Interior Glazing
$
139,100


0920
01
Interior Architectural Asseblies
$
748,260


0950
01
Acoustical Ceilings
$
157,275


0960
01
Carpet/Tile/Sheet Flooring
$
274,540


0990
01
Painting / Interior Caulking
$
117,090


1000
01
Misc. Specialties/ Window Treatments
$
158,250


1010
01
Interior Signage & Graphics
$
23,555


1230
01
Casework & Accessories
$
96,250


 
 
SUBTOTAL - ARCHITECTURAL
$
1,847,400


MEP
 
 


2100
01
Fire Protection
$
55,000


2200
01
A/G Plumbing
$
124,250


2300
01
HVAC Piping
$
60,480


2305
01
Testing and Balancing
$
23,555


2330
01
Sheet Metal
$
167,960


2500
01
Building Management System
$
147,950


2600
01
Electrical/ FA
$
480,150


2700
01
Tel-Data
$
156,500


2740
01
Audio Visual - Part of Early Purchase
$
250,000


2800
01
Security
$
55,760


 
 
SUBTOTAL - MEP
$
1,521,605


Equipment
 
 


1153
01
Biosafety Cabinets
$
176,000


1164
01
Sterilizers
$
65,000


 
 
SUBTOTAL - EQUIPMENT
$
241,000


 
 
 
 


 
 
SUBTOTAL - CIVIL, ARCH, MEP, EQUIP
$
3,610,005


Soft Costs
 
 


0100
01
GC's and GR's
$
68,007


0104
01
Staffing
$
309,393


0104
01
Preconstruction (Estimate & Design Reviews)
$
13,500


1918
01
Insurance
$
58,292


1919
01
Bonding (Excluded)
$
—


1920
01
Permitting
$
36,906


6000
01
OT Allowance
$
38,861


7000
01
Contingency
$
233,168


9997
01
Fee
$
153,672


 
 
SUBTOTAL - SOFT COSTS
$
911,799


 
 
 
 


 
 
GRAND TOTAL
$
4,521,804


Other Costs (by Owner)
 


 
 
A/E
$
452,180


 
 
Owner Consultants
$
50,000


 
 
Commissioning
$
—


 
 
Validation (NA)
$
—


 
 
Builders Risk Insurance
$
5,000


 
 
Momenta - Move Management
 
 
 
 
 
 
 
 
 
 
 
Grand Total
$
4,521,804







--------------------------------------------------------------------------------






 
cardinalgroupheader.jpg [cardinalgroupheader.jpg]
     
Project - Momenta 301 Binney Street Renovation to Level 5
 
 
 
Date - October 24, 2017
 
 
 
5th Floor
 
 
 
Description
GL Code
 Total
 
 
 
$
—


 
Demo Interiors
0240.001
$
75,580


 
Save Interior Curtainwall (store in mechanical room)
0880.001
$
32,400


 
Recycle all remaining glazing and aluminum
0880.001
$
12,500


 
FP Mods at New Office and Lab Area's
2100.001
$
37,500


 
FM-200 System at Doc. Storage
2100.001
$
17,500


 
New Lighting at New Office Area and Huddle Rooms etc.
2600.001
$
243,750


 
New Decorative Lights (Board room etc.)
2600.001
$
52,500


 
New 120v Electrical for New Labs
2600.001
$
8,500


 
New Electrical for Cubes (increase circuit count from original office layout)
2600.001
$
11,000


 
Tele/Data/Audio Visual Drops
2700.001
$
54,000


 
Fitout new IDF Rooms (assume 1 per floor)
2700.001
$
27,500


 
Cell Booster
2700.001
$
75,000


 
Plumbing - New sink at Kitchen Sink at B line and Wellness rooms
2200.001
$
11,000


 
Replace Damage Ceiling Tiles (for new data/elec. drops to cubes etc.)
0950.001
$
8,775


 
Re-Install Millwork per Plans
0620.001
$
7,000


 
New Drywall at Communicating Stairs (5th floor work)
0920.001
$
9,120


 
New Drywall at New Offices and Labs etc.
0920.001
$
459,000


 
Soffits for Glazing etc.
0920.001
$
24,640


 
Install Existing Storefronts and Office Doors
0880.001
$
64,800


 
Install New Glazing System
0880.001
$
29,400


 
Dedicated Clean Up Laborer
0920.001
$
57,000


 
Final Cleaning
0170.001
$
13,000


 
Misc. Specialties at New Offices
1000.001
$
11,250


 
New Interior Signage at 4th floor
1010.001
$
23,555


 
Fabric Wall Panels
0920.001
$
14,000


 
Drywall Ceiling and Soffits
0920.001
$
65,700


 
New Blocking Etc. for New Shades
0920.001
$
24,000


 
Graphic Wall Paper
0990.001
$
24,000


 
New Drywall (undefined at this time)
0920.001
$
16,000


 
New Painting at New Walls
0990.001
$
65,740


 
Paint - Refresh all Remaining Walls
0990.001
$
27,350


 
Misc. Carpet and New Flooring / Replacement
0960.001
$
231,040


 
New Tile Back Splashes
0960.001
$
3,500


 
New Ceilings at Stairs
0950.001
$
40,500


 
New Ceilings and Rework at New Walls etc.
0950.001
$
108,000


 
Doors and Frames - New
0920.001
$
63,800


 
New RH Piping and New Office/Conf. Rooms
2300.001
$
42,000


 
Ductwork - Modify at New Individual Offices
2330.001
$
81,000


 
BAS Mods - At New Office
2500.001
$
97,200


 
New RH Piping at New Labs
2300.001
$
18,480


 
Ductwork - New Ductwork at New Labs
2330.001
$
36,960


 
BAS Mods - At New Labs
2500.001
$
50,750


 
Plumbing - New gases and plumbing at new labs
2200.001
$
90,750


 
Plumbing - Switchover Manifolds
2200.001
$
22,500


 
Testing and Balancing at New Offices / Rooms
2305.001
$
23,555


 
Electrical - FA/LSS
2600.001
$
34,250


 
Sound Masking System
2600.001
$
56,250


 
UPS Batteries (new to extend life of system)
2600.001
$
50,000


 
Network Implementation and Backbone
2740.001
$
250,000


 
220V Circuits New to Labs (match equipment layout)
2600.001
$
9,600


 
UPS Circuits Runouts to Labs and UPS Panel
2600.001
$
14,300


 
Security
2800.001
$
55,760


 
New Lab Casework
1230.001
$
96,250


 
Reception - Upgrade to Flooring
0960.001
$
25,000


 
Custom - Reception Desk (Wood Only, desk with Furniture)
0620.001
$
37,500


 
Upgrade to Custom Boardroom - Ductwork
2330.001
$
50,000


 
Upgrade to Custom Boardroom - Drywall Ceiling Details and Soffits
0920.001
$
15,000


 
Upgrade to Custom Boardroom - Flooring
0960.001
$
15,000


 
New Sunshades per P&W (required)
1000.001
$
117,000


 
Upgrade Shades at Boardroom and CEO Office to Molorized
1000.001
$
30,000


 
New Autoclave
1164.001
$
65,000


 
New BSC's for Labs
1153.001
$
176,000


 
 
 
$
—


 
 
 
 
 
 
 
$
3,610,006







--------------------------------------------------------------------------------









